The plaintiff moves for a rehearing upon the ground that it does not appear from the question asked the witness, or from the offer of proof that the demand sought to be proven was for a physical examination to be had prior to the trial. As stated in the opinion of the court, the question asked was: "Mr. Choy, on June the 9th a demand was served upon your attorneys asking if you would submit to an examination by the following named doctors" (naming three doctors), "and was refused by your counsel. Was that with your consent?" The offer of proof was: "We will offer to prove that if the witness were permitted to answer that question that he would admit that such a demand was made, and that the demand was refused." The record shows that the trial commenced on June 13, 1932. The question and *Page 577 
the offer related to a demand made on June 9. Taking the words used in their ordinary acceptation we understand that the question and the offer of proof both related to a physical examination to be had prior to the trial.
The petition is denied without argument under the rule.